DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group I, claims 1-10, drawn to a porous material for detecting Candida albicans in the reply filed on 02 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-13 are pending.
	Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 read on the elected invention and have been examined herein. 
Sequence Listing
4. The sequence listing filed on 23 May 2022 has been entered.
                    Objection to the Specification / Objection to the Claims 
5. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: 
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application. In the instant application, the specification (for example, p. 6 and 12-13) and claims 4, 5 and 8 recite sequences that are preceded by “SEQ No.” rather than “SEQ ID NO:”. 
Further, the specification  is objected to because the assigned SEQ ID NOs have not been used to identify each sequence listed, as required under 37 CFR 1.821(d) – see, for example, p. 15, lines 18-19.  As set forth in 37 CFR 1.821(d) “Where the description or claims of a patent application discuss a sequence that is set forth in the  ‘Sequence Listing'  in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Accordingly, the specification should be amended to recite the appropriate sequence identifier for each sequence recited therein.
Claim Interpretation
6. In claims 4, 5 and 8, the recitations of “oligonucleotide O1 (SEQ No. 1),”  “oligonucleotide O2 (SEQ No. 2),”  and “oligonucleotide O3 (SEQ No.3),” have been interpreted as being limited to oligonucleotide consisting of the sequence of the recited sequence identifiers. That is, in  claim 4,  “oligonucleotide O1 (SEQ No. 1)”  has been interpreted as being limited to an oligonucleotide consisting of SEQ ID NO: 1. 

	Claim Rejections - 35 USC § 112b - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and thereby dependent claims 9-10, are indefinite over the recitation of “the support” because this phrase lacks proper antecedent basis. While claim 1 previously refers to a porous material having an outer surface, claim 1 does not previously refer to a support.
	Claims 2-5 are indefinite over the recitation that the complementary DNA sequence is bonded to the outer surface of the support by means of a neutral organic group and a bonding oligonucleotide. It is unclear as to whether it is the bonding oligonucleotide that is directly bound to the outer surface of the support via the neutral organic group or if complementary DNA sequence is directly bonded to the neutral organic group and separately bound to the bonding oligonucleotide. Based on the exemplified embodiment illustrated in Figure 3, it does not appear that the complementary oligonucleotide is attached to the support via the neutral organic group; but rather the complementary oligonucleotide is attached to the support by hybridization to a bonding oligonucleotide that is bound to the support via a neutral organic group. 
	Further, claim 5 is indefinite because it is unclear as to whether the porous material further comprises the oligonucleotide of SEQ ID NO: 2 or if the oligonucleotide of SEQ ID NO: 2 is the complementary DNA sequence / “one sequence anchored to the outer surface.” In the former instance, it is unclear as to the configuration of the porous material / relationship between the complementary DNA sequence and bonding sequence when the oligonucleotide of SEQ ID NO: 2 is hybridized with the oligonucleotide of SEQ ID NO: 1. 	 
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azner et al (Chemical Reviews, 05 January 2016. 116: 561-718) in view of Lim et al (J Microbiology. June 2000. 38(2): 105-108; cited in the IDS).
Azner et al discloses porous materials for detecting target nucleic acids which comprise an indicator species in the inner pores (e.g., a fluorescent dye) and at least one DNA sequence anchored to the outer surface thereof which is complementary to a target nucleic acid, wherein the at least one DNA sequence complementary to the target nucleic acid blocks the release of the indicator species from the inner pores of the support (see, e.g., Figures 13, 266, 267 and 268; p. 573 and section “7.4” at p. 684-685).
Regarding claims 2 and 3, Azner teaches that the at least one DNA sequence complementary to the target nucleic acid is bonded to the outer surface of the support by means of hybridization to a bonding oligonucleotide that is attached to the outer surface of the support by a neutral organic group, such as an amine (NH2) group (e.g., p. 685, col. 1 and Figures 13 and 267).
Regarding claims 6 and 7, Azner teaches that in an alternative embodiment the DNA sequence complementary to the target sequence is bonded to the outer surface of the support by means of cationic organic groups, such as amines, that are bound to the outer surface of the support (see Figure 266 and p. 284).
Regarding claim 9,  Azner teaches that the porous material is a mesoporous silicon dioxide with a specific surface area of up to 1200 m2 g-1 (e.g., p. 562, col 1 and 685).
Azner exemplifies porous materials that are used to detect Mycoplasma nucleic acids and thereby porous materials in which the oligonucleotides bound thereto comprise sequences from the Mycoplasma genome (e. p. 684). Azner teaches that the porous materials for detecting Mycoplasma do not cross hybridize / detect Candida albicans (p. 684, col. 2).  Azner does not specifically teach porous materials for detecting Candida albicans in which the oligonucleotides bound to the outer surface thereof are a fragment of the Candida albicans genome. 
However, it is clear from the teachings of Azner, that the porous materials disclosed therein can be designed to detect any bacteria, including Candida albicans.
In particular, Lim et al teaches methods for detecting Candida albicans by assaying for the presence of the alpha-INT1 gene (see abstract). Lim teaches that Candida albicans is the most common cause of candidiasis in neonates, diabetics and immunocompromised patients and the leading cause of infectious esophagitis in AIDS patients (p. 105, col. 1). It is stated that the species-specific DNA sequences within the gene alpha-INT1 are attractive targets for detection assays (p. 105, col. 2). Lim identified 2 oligonucleotides, LH1 and LH2, in the alpha-INT gene specific for Candida albicans (p. 106). The LH2 oligonucleotide of Lim is identical to present SEQ ID NO: 3. Lim teaches the advantage of DNA diagnostic methods for detecting Candida albicans over culture methods in that the DNA diagnostic methods allow for more rapid detection than culture methods and thereby early intervention can be initiated to treat the Candida infection (p. 107, col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous materials of Azner so that they had at least one DNA sequence bound to the outer surface which DNA sequence was complementary to Candida albicans so that the porous material could be used to detect Candida albicans. One would have been motivated to have done so because it is clear from the teachings of Azner that the porous materials disclosed therein could be modified to detect other microorganisms and because Kim teaches the advantages of detecting Candida albicans in samples from patients using DNA diagnostic assays so that patients identified as having a Candida albicans infection can be treated at an earlier time point, thereby providing a more effective treatment for candidiasis.
Regarding claim 8, one would have been motivated to have used the specific oligonucleotide of LH2 of Lim, which is identical to present SEQ ID NO :3, as the DNA sequence bound to the outer surface of the porous material that is complementary to Candida albicans in the embodiment set forth in Figure 266 and p. 684 therein because Lim teaches that this oligonucleotide is specific for Candida albicans DNA (e.g., abstract and p. 106). Such a modification of the porous material of Azner would have resulted in a porous material having a complementary DNA sequence bound to the outer surface of the support by means of cationic organic groups that are amines wherein the complementary DNA sequence is the oligonucleotide consisting of SEQ ID NO: 3. 
Regarding claims 4 and 5, Azner does not teach that the oligonucleotide that is bound to the outer surface of the porous support is the oligonucleotide of SEQ ID NO: 1 and that this oligonucleotide is hybridized with SEQ ID NO: 2. 
However, SEQ ID NO: 2 comprises the sequence of LH2/SEQ ID NO: 3 flanked at the 5’ and 3’ ends by DNA sequences that are not complementary to Candida albicans but which are complementary to the oligonucleotide(s) which are directly bound to the outer surface of the porous support.  As discussed above, Azner teaches an embodiment of the porous material / support in which the DNA sequence complementary to the target nucleic acid is hybridized to a bonding oligonucleotide that is directly attached to the outer surface of the support by a neutral organic group (see, e.g., Figure 13 and p. 573). In this configuration, the 5’ and 3’ ends of the DNA sequence that includes the sequence complementary to the target nucleic acid is attached to the support by hybridization to the bonding oligonucleotide, and hybridization of the target nucleic acid to the complementary DNA sequence results in the displacement of the complementary DNA sequence and the release of the indicator species in the inner pores (e.g., a fluorescent dye / rhodamine).
In the absence of evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous material of Azner so as to have used the particular bonding oligonucleotide consisting of the sequence of SEQ ID NO: 1 (i.e.,  5’-AAA AAA CCC CCC-3’). As shown in Figure 13 of Azner, the bonding oligonucleotide is complementary to a portion of the 3’ end of the DNA sequence that includes the sequence complementary to the target nucleic acid (herein, the LH2 sequence / SEQ ID NO :3). Use of the bonding oligonucleotide of SEQ ID NO: 1 would have required the addition of the particular sequence of  5’-GGG GTT TT-3’ to the 3’ end of the sequence complementary to the target nucleic acid (herein, the LH2 sequence / SEQ ID NO :3).  It would have been further obvious to have included a sequence at the 5’ end of the complementary DNA sequence, including the sequence of the sequence 5’- TTT TGG GGG G-3’, which sequence is used to bind to a second bonding oligonucleotide and is a sequence that is not complementary to Candida albicans (see Figure 13). Such a modification of the porous material of Azner would have resulted in a porous material in which the bonding oligonucleotide consisted of present SEQ ID NO: 1 and the DNA sequence comprising the sequence complementary to the target nucleic acid consisted of SEQ ID NO: 2.  The selection of the particular bonding oligonucleotide (including a bonding oligonucleotide consisting of SEQ ID NO: 1) and of the 5’ and 3’ sequences flanking the DNA sequence complementary to the target nucleic acid would have been well within the skill of the ordinary artisan since Azner teaches that such 5’ and 3’ sequences are selected so that they hybridize to the bonding oligonucleotides, while leaving the region consisting of the DNA sequence complementary to the target nucleic acid sequence free to hybridize to target nucleic acid present in a sample (see, Figures 13 and 267 and p. 685). Note that no unexpected results are provided in the specification for the particular bonding oligonucleotide of SEQ ID NO: 1 or the complementary DNA sequence of SEQ ID NO: 2, which includes a sequence at the 3’ end complementary to the bonding oligonucleotide of SEQ ID NO: 1.
9. Claim(s) 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azner et al (Chemical Reviews, 05 January 2016. 116: 561-718) in view of Lim et al (J Microbiology. June 2000. 38(2): 105-108; cited in the IDS), and further in view of Ribes et al (Scientific Reports. 07 December 2016. 16: 38649, p. 1-9).
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Note also that this reference includes the additional author of Theresa Pardo, who is not listed as an inventor of the present application, and it is unclear as to whether each of the additional authors listed on this reference are also inventors of the present application due to the differences in the names as listed in the application as compared to those listed in the reference. 
The teachings of Azner are set forth above. 
Regarding claims 4 and 5, as discussed above, Azner does not specifically teach a bonding oligonucleotide that consists of SEQ ID NO: 1. 
However, Ribes teaches porous supports having a short bonding oligonucleotide attached to the outer surface thereof which short bonding oligonucleotide is identical to present SEQ ID NO: 1 – i.e., 5—AAA AAA CCC CCC – 3’ (p. 2). It is stated that short bonding oligonucleotide is designed to hybridize to the sequence ‘3- TTT TGGG GGG G-5’ present at the 3’ terminus of the detection oligonucleotide (p. 2 and Figure 1). Thus, Ribes teaches a detection oligonucleotide having the same sequence at the 5’ end (5’- TTT TGG GGG G-3’) as the sequence at the 3’ end of present SEQ ID NO: 2 and the same bonding oligonucleotide (5’-AAA AAA CCC CCC – 3’) as SEQ ID NO: 2 directly attached to the outer surface of the porous support.
In the absence of evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous material of Azner so as to have used the particular bonding oligonucleotide consisting of the sequence of SEQ ID NO: 1 (i.e.,  5’-AAA AAA CCC CCC-3’), as taught by Ribes and to have included at the 3’ end of the Candida albicans detection oligonucleotide a sequence complementary to the bonding oligonucleotide (i.e., (5’- TTT TGG GGG G-3’). As shown in Figure 13 of Azner, the bonding oligonucleotide is complementary to a portion of the 3’ end of the DNA sequence that includes the sequence complementary to the target nucleic acid (herein, the LH2 sequence / SEQ ID NO :3). It would have been further obvious to have included a sequence at the 5’ end of the complementary DNA sequence, including the sequence of the sequence 5’- TTT TGG GGG G-3’, which sequence is used to bind to a second bonding oligonucleotide and is a sequence that is not complementary to Candida albicans (see Figure 13). Such a modification of the porous material of Azner would have resulted in a porous material in which the bonding oligonucleotide consisted of present SEQ ID NO: 1 and the DNA sequence comprising the sequence complementary to the target nucleic acid consisted of SEQ ID NO: 2.  The selection of the particular bonding oligonucleotide (including a bonding oligonucleotide consisting of SEQ ID NO: 1) and of the 5’ and 3’ sequences flanking the DNA sequence complementary to the target nucleic acid would have been well within the skill of the ordinary artisan since Azner teaches that such 5’ and 3’ sequences are selected so that they hybridize to the bonding oligonucleotides, while leaving the region consisting of the DNA sequence complementary to the target nucleic acid sequence free to hybridize to target nucleic acid present in a sample (see, Figures 13 and 267 and p. 685). Note that no unexpected results are provided in the specification for the particular bonding oligonucleotide of SEQ ID NO: 1 or the complementary DNA sequence of SEQ ID NO: 2, which includes a sequence at the 3’ end complementary to the bonding oligonucleotide of SEQ ID NO: 1.
Regarding claim 10, Azner does not teach that the porous material / support is a nanoporous anodized alumina film or plate.
However, Ribes teaches that: “nanoporous anodic alumina (NAA) as a suitable support to implement “molecular gates” for sensing applications. In our design, a NAA support is loaded with a fluorescent reporter (rhodamine B) and functionalized with a short single-stranded DNA. Then pores are blocked by the subsequent hybridisation of a specific cocaine aptamer…  Based on these results, we believe that NAA could be a suitable support to prepare  optical gated probes with a synergic combination of the favourable features of selected gated sensing systems and NAA” (see abstract).
 Ribes teaches that previously used nanoparticle gated supports have the drawback that they are not easy to handle, can be harmful if breathed in or deposited on the skin and do not always form uniform suspensions (p. 1). On the other hand,  “preparation of NAA is easy, cost-effective and easily up-scalable by well-known production techniques” (p. 1).
In view of the teachings of Ribes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous materials / supports of Azner so as to have utilized a nanoporous anodized alumina film or plate as the support in view of the advantages set forth by Ribes that such supports are safer to use, easy to prepare and cost-effective.
10. Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azner et al (Chemical Reviews, 05 January 2016. 116: 561-718) in view of Lim et al (J Microbiology. June 2000. 38(2): 105-108; cited in the IDS), and further in view of Sriram et al (J Nanomaterials. Oct 2016. Vol. 2016, Article ID 17533574, p. 1-24)
Regarding claim 10, Azner does not teach that the porous material / support is a nanoporous anodized alumina film or plate.
However, Sriram discloses nanoporous anodized alumina supports for performing biosensing assays (see abstract). For instance, Sriram teaches the use of NAA supports to bind ssDNA oligonucleotides for the detection of target nucleic acids ( section 4.4 at p. 8). It is stated that “nanoporous anodized alumina (NAA) has several advantages such as high surface area to volume ratio, thermal stability, chemical stability, electrical insulation, formation of unique pore structures, high porosity, self-organized pore structure, being nontoxic and bioactive, and biocompatibility” (p. 1, col. 1).  
In view of the teachings of Sriram, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous materials / supports of Azner so as to have utilized a nanoporous anodized alumina film or plate as the support in view of the advantages set forth by Sriram including the advantages that such supports are nontoxic, thermal and chemically stable and biocompatible. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634